UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6199



LAWRENCE E. SCIBLE,

                                               Petitioner - Appellant,

          versus


WILLIAM    HAINES,     Warden,      Huttonsville
Correctional Center,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:04-cv-00092-REM)


Submitted:   August 31, 2006                 Decided:   October 4, 2006


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence E. Scible, Appellant Pro Se. Colleen Anne Ford, OFFICE OF
THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Lawrence E. Scible appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2000) petition.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.       See Scible v.

Haines, No. 2:04-cv-00092-REM (N.D. W. Va. Jan. 20, 2006).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -